Citation Nr: 9906847	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  98 - 00 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of  50 percent for 
post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to 
December 1970, including service in the Republic of 
Vietnam from November 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1997 
from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  That decision 
granted service connection for post-traumatic stress 
disorder (PTSD), assigning a 50 percent rating, and the 
veteran appealed, seeking an evaluation in excess of 50 
percent for that disability.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the RO erred in failing to 
assign a rating in excess of 50 percent for his 
service-connected PTSD because it did not take into 
account or properly weigh the medical and other 
evidence of record.  It is contended that he has not 
worked since 1992; that the Social Security 
Administration has found him to be totally disabled due 
to PTSD and other disabilities; that recent VA 
psychiatric examinations and psychological testing have 
yielded a Global Assessment of Functioning Score of 40; 
that he has no hobbies and no friends; and that he is 
required to take medication to relieve stress. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998), has 
reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based 
on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the 
decision of the Board that the preponderance of the 
evidence is against the claim for a rating in excess of 
50 percent for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by 
the RO.  

2.  The clinical and other data establish that the 
veteran's service-connected PTSD is not currently 
productive of occupational or social impairment 
sufficient to warrant assignment of a rating in excess 
of 50 percent.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9411 (from November 7, 1996); 4.132, Diagnostic Code 9411 
(prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is plausible 
and is thus "well grounded" within the meaning of  
38 U.S.C.A. §  5107(a) (West 1991).  A claim for an 
increased rating is generally well grounded when the 
appellant indicates that he has suffered an increase in 
disability.  Proscelle v. Derwinski,  2 Vet. App. 629 
(1992);  Drosky v. Brown, 10 Vet. App. 251 (1997).  We 
further find that the facts relevant to the issue on 
appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  
38 U.S.C.A. §  5107(a) (West 1991).  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran; 
that he has been afforded personal hearings at the RO 
in July 1995 and March 1998, as well as a 
videoconference hearing before the undersigned Member 
of the Board in September 1998; and that he underwent 
comprehensive VA psychiatric examinations or 
psychological evaluations in connection with his claim 
in February 1995, in February 1997, in December 1997, 
and in April 1998.  On appellate review, the Board sees 
no areas in which further development might be 
productive.

I.  Evidence

A VA hospital summary dated in July 1994 reflects that 
the veteran was admitted with complaints of intrusive 
thoughts, nightmares and flashbacks of Vietnam combat 
experiences.  He had been using Ativan for some time, 
as well as drinking and using marijuana on a regular 
basis.  Although the veteran was quite resistant to 
discontinuing the use of Ativan, he was tapered off 
that drug due to its high risk of addiction and put on 
Buspar.  Tests were positive for marijuana and 
benzodiazepines.  His anxiety decreased and he was 
discharged with an Axis I diagnosis of PTSD; and no 
Axis II diagnosis.  His stressors were described as 
moderate, and his GAF score was 65.

VA outpatient treatment records, dated from June 1994 
to February 1995, show that the veteran was seen in 
June 1994 for complaints of left knee pain, difficulty 
sleeping, easy agitation and anger, and requested a 
refill of Ativan.  In October and November 1994, it was 
noted that the veteran had undergone rectal surgery, 
and talked about filing papers in connection with his 
disability claim. In December 1994, efforts were made 
to reduce or discontinue the veteran's use of Ativan, 
which he had been taking since 1989, but he objected, 
asserting that Buspar was ineffective.  Ativan dosage 
was reduced to 1 mg. twice daily.  The assessment was 
PTSD and marijuana use.  In January and February 1995 
he complained of financial insecurity, frustration, 
nightmares and insomnia.  His status was stable on his 
current medication, although his attitude was negative 
and he continued to report angry outbursts.  

A VA hospital summary dated from February to March 1995 
shows that the veteran was admitted with complaints of 
being argumentative, forgetful, and anxious, and of 
insomnia and flashbacks.  He was using Ativan for anger 
management.  Mental status examination disclosed a 
somewhat anxious demeanor and an angry affect, and 
reported occasional auditory hallucinations.  
Laboratory tests were positive for marijuana.  On 
psychological evaluation, he related that he had been 
turned down for SSA, SSI, and VA benefits, causing his 
mind to "turn and turn."  He related that he began 
seeing "gooks" in his room and outside his house.  He 
stated that he had been terminated from his job as a 
truck driver, and had worked more than 30 jobs since 
returning from Vietnam.  No psychological testing was 
done, and no diagnosis was offered.  His condition 
improved during hospitalization, and he was discharged 
without any restrictions on activity.  Medications at 
hospital discharge included Ativan, 1 mg. three times 
daily.  The Axis I diagnosis was PTSD; no Axis II 
diagnosis was offered; his stressors were described as 
moderate, and his GAF score was 60. 

VA outpatient treatment records, dated from March to 
April 1995, show that the veteran was seen in the PCT 
clinic with complaints of sleeping poorly and 
paresthesias of the hands.  He was described as 
dysphonic and tense, with good eye contact and easy 
conversation.  The diagnosis was PTSD and hypertension.  
In a telephone conversation, his girlfriend stated 
that, in spite of his many problems, he does pick 
himself up and do things around the house.  It was 
noted that he was scheduled for admission to the Stress 
Recovery Treatment Program (SRTP).  

A VA hospital summary dated from April to June 1995 
reflects that the veteran was admitted with complaints 
of flashbacks, middle insomnia, and anger.  He stated 
that he lives with his girlfriend, enjoys yard work, 
worked as a carpenter until 1994, and had been 
dependent on alcohol, but was currently in remission.  
Laboratory tests were negative for illegal drugs.  
Mental status examination disclosed that he was 
cheerful and pleasant, with good eye contact and a 
euthymic mood.  Thinking was logical and occasionally 
angry.  There was no evidence of psychosis and he 
denied suicidal or homicidal ideation.  Psychosocial 
assessments during hospitalization revealed that he was 
a truck driver and carpenter by profession; that he 
worked as a carpenter until 1994; that he identified 
his problems as polysubstance abuse, nightmares, 
flashbacks, authority problems, difficulty holding 
jobs, and trouble with sleep, anxiety and 
concentration.  It was noted that the veteran's parents 
died when he was a child; that he was raised in an 
orphanage until age 16; that he finished the 9th grade 
before leaving school and going to work; and that he 
made no friends during school.  He smoked two packs of 
cigarettes and drank two to four cups of coffee daily.  
Psychological testing revealed a poor self-concept, 
dissatisfaction with himself and the lack of skills 
necessary to change the situation.  His scores 
reflected low ego strength and lack of insight into his 
motivation and behavior.  Other tests revealed symptoms 
of avoidance and intrusion, serious adjustment 
problems, severe depression, passive-aggressive and 
avoidant personality disorders, true substance 
dependence, and symptoms of PTSD.  His discharge 
medications included Ativan, 1 mg. three times daily.  
The impression was symptoms of PTSD; history of 
polysubstance abuse, and personality disorder, not 
otherwise specified (nos).  His anxiety decreased and 
he was discharged with an Axis I diagnoses of PTSD and 
polysubstance dependence, in remission; and an Axis II 
diagnosis of personality disorder (nos).  His stressors 
were described as moderate, and his GAF score was 60.  

VA outpatient treatment records, dated in June and July 
1995, show that the veteran was less bitter and 
anxious, and talked about attending a reunion of 
Vietnam veterans and that he was associating with other 
veterans.  There was a definite improvement in his 
overall behavior, with less resentment and tension.  
Further meetings were to be scheduled by the veteran as 
needed, and he was to continue his present medications. 

A personal hearing was held at the RO in July 1995 
before a Hearing Officer.  The veteran testified as to 
his duties, responsibilities, and traumatic experiences 
in Vietnam, and his current social and industrial 
impairment.  He stated that he used to sleep with 
weapons, but no longer has them in his house.  A 
transcript of the testimony is of record.  

VA outpatient treatment records dated in August and 
September 1995 show that the veteran's affect was 
appropriate, and he reported fair coping and expressed 
concern about his SSA disability hearing.  His status 
was stable, and he complained about pain in his foot.  
He was not seen again until August 1996, when he 
complained of flashbacks brought about by kids playing 
with toy guns and the smell of gun cleaning oil.  He 
complained that numbness in his fingers, arms, feet, 
and thighs caused loss of dexterity and rendered him 
unable to work construction jobs.  He was living with 
his girlfriend and planned to attend a Vietnam 
veterans' reunion.  Records dated in January and 
February 1997 show that the veteran appeared anxious 
and had elevated blood pressure.  He remained standing, 
and talked about his efforts to gain service connection 
and about attending the annual reunion of Vietnam 
veterans.  He stated that he spent most of his time 
exploring the Internet, shoveled snow, and talked to 
friends.  

A report of VA psychiatric examination, conducted in 
February 1997, cited a history offered by the veteran 
of completing high school, joining the Army, and of his 
experiences while in Vietnam.  He described his initial 
hospitalizations as the result of going through a 
divorce and just "falling apart."  He related that he 
worked in construction before entering service, and 
that he worked various jobs after service, being fired 
from all of them because he had a short temper and 
tended to erupt into violent behavior.  He stated that 
the smell of diesel fuel, barbecues, gun cleaning oil, 
and the color green all precipitated flashbacks, and 
alleged several suicide attempts.  On mental status 
examination, the veteran refused to sit down, pacing 
them room and complaining that he was too nervous to 
sit.  No further findings were offered.  The examiner 
indicated that the veteran was  capable of managing his 
affairs, and that no diagnostic tests were indicated.  
The diagnoses included Axis I: PTSD, manifested by 
traumatic PTSD, nightmares, flashbacks, irritable 
confrontational behavior, suicidal ruminations and 
attempts, and impaired concentration.  The Axis II 
diagnosis showed "none determined," and the GAF score 
was 50.  A supplement to the examination report, dated 
in June 1997, the examiner cited stressful incidents 
recounted by the veteran and indicated that such 
stressors would be sufficient to produce PTSD; that the 
diagnostic criteria necessary to support a diagnosis of 
PTSD were present; and that there was a link between 
those stressors and his PTSD.  

VA outpatient treatment records, dated from May 1997 to 
August 1997, showed that the veteran was coming in 
every three to four months, living with his girlfriend, 
and spending most of his time with his dog.  Entries 
from the medical clinic indicated removal of a number 
of cysts.  An entry in August 1997 showed that he was 
doing well and his affect was appropriate. 

A rating decision of August 1997 granted service 
connection for PTSD, evaluated as 50 percent disabling.  
The veteran appealed, seeking a higher disability 
evaluation.

VA outpatient treatment records, dated from August to 
December 1997, show that the veteran continued to be 
seen in the medical clinic for cysts and visual 
problems.  He related that he was doing well except for 
the cysts, and an entry in December 1997 indicated that 
he was doing and sleeping better and was not anxious to 
discontinue Ativan.  

A "Psychodiagnostic Evaluation" by a VA clinical 
psychologist, dated in December 1997, showed that the 
veteran had undergone psychological testing with the 
Mississippi Scale, the MMPI-2, and a clinical 
interview.  He asserted that those assessment measures 
combined with a psychosocial history and war trauma 
indicated severe clustering.  The diagnoses included: 
Axis I: PTSD; Axis II and III: No diagnosis; Axis IV: 
Severe psychosocial stress; and Axis V: GAF score 40, 
indicative of considerable social-occupational 
impairment.  He further stated that, in his judgment, 
the veteran was considerably impaired and recommended 
continued outpatient treatment, medication, and 
monitoring.  

In a February 1998 letter, the veteran stated, among 
other things, that tingling in his upper and lower 
extremities kept him from getting any sleep.  

A personal hearing was held before a Hearing Officer at 
the RO in March 1998.  The veteran testified that he 
had thoughts of Vietnam on a daily basis; that he did 
not dream but sometimes woke up with cold sweats, took 
his gun and moved around his yard; that thunderstorms 
and certain smells, including gun oil, might remind him 
of Vietnam, causing trembling and headaches; that he 
once was involved in a traffic accident and subsequent 
altercation; that he thinks of his home as his 
"bunker;" that he has thought of suicide in the past; 
that he was in receipt of SSA benefits due to PTSD; 
that he sees physicians at the VA; and that he last 
worked for about a year as a truck driver.  In response 
to questions from the veteran's representative, his 
spouse testified that she had known the veteran for 
eight years; that he was working when they met, but the 
veteran was having trouble dealing with authority 
figures (bosses) and with "the everyday demands of 
going to a job;" that he keeps a lot of loaded guns 
around, which frightens her; that he loses his temper a 
lot, but is never physically violent with her; that he 
formerly threatened people over the telephone, but had 
not done that in the past two years; that she was 
called after he threatened employees of SSA over her 
telephone; that their lives are simple and calm in 
order to avoid stress, although they enjoy their dog 
and each other's company; and that he has few friends 
other than a couple of veterans.  A transcript of the 
testimony is of record.  

Documents obtained from the SSA included a March 1996 
decision from an Administrative Law Judge stating that 
the veteran was disabled as defined by the Social 
Security Act due to PTSD, major depression, and 
substance Abuse, impairments considered to be 
"severe;" that these findings were based on VA 
records, a self-report by the veteran, and a 
Psychiatric Review Technique Form showing that the 
veteran had affective disorders; anxiety-related 
disorders; and substance addiction disorders which 
resulted in his being completely unable to function 
outside his premises.  The veteran objected, arguing 
that he was no longer addicted to alcohol or drugs, but 
took only prescription medications, resulting in a 
redetermination that drug addiction was not a 
contributing factor in his disability. 

VA outpatient treatment records, dated in March and 
April 1998, show that the veteran continued to be seen 
for PTSD, hypertension, and recurrent cysts.  He 
continued to live with his girlfriend and his dog, 
complained of insomnia, walked his dog for exercise, 
and experienced stress with his girlfriend when "he 
becomes difficult."  

A report of VA psychiatric examination, conducted in 
April 1998, noted that the examiner had reviewed the 
veteran's claims folder, his past medical history, and 
the transcript of the March 1998 hearing.  It was noted 
that the examiner had previously examined the veteran 
in February 1997, and had assigned a GAF score of 50.  
On current examination, the veteran complained that his 
symptoms had been aggravated and worsened since the 
last examination.  He related a recent episode in 
which, while driving a borrowed truck, another truck 
had cut in front of him; that both drivers jumped out 
of their trucks, became embroiled in a verbal, then a 
physical altercation; that the damage to the truck he 
was driving was $1,800. before he backed it into a lamp 
post, incurring another $400. in damage.  He stated 
that since that time he had been stressed by a pending 
hearing on an incident in which he took a toy gun away 
from a little boy and chastised him, and that another 
stressful incident involved a lady pulling out in front 
of him.  The veteran asserted that he had not been 
employed because he has lost his commercial trucking 
license and contractors will not hire him because he is 
a hothead.  He claimed that due to his increasing 
stress, he needed to increase his Ativan prescription, 
but the doctors were unwilling to do this, threatening 
instead to reduce or discontinue his Ativan dosage due 
to its addictive properties.  

The veteran related that he was not getting much sleep, 
but is merely napping; that he recently visited the 
Vietnam  memorial in Washington, DC; that he had been 
uplifted briefly by the experience but became angered 
by the "wastefulness of the experience;" that he is 
living alone but has a girlfriend who comes over to 
stay with him; that he does not do very well alone; 
that his flashbacks have intensified and are brought 
about by April and May rains, humidity, and certain 
smells including diesel oil; that unexpected noise, 
opening carbonated drinks, children screaming, and the 
sound of cellophane crackling startle him; that he 
cannot stand to wait in line because it reminds him of 
chow lines in Vietnam; and that he goes to the store in 
the early morning and avoids funerals.  

Mental status examination revealed that the veteran 
wore casual clothes, dark glasses, and a fatigue 
jacket; that he paced the floor, refusing to sit down; 
and spoke continuously about the adverse situations he 
had faced in the last year as well as his past Vietnam 
experiences.  His speech was coherent, and his thoughts 
were organized and goal-directed, with no delusions or 
hallucinations.  His memory, recall, and concentration 
were intact, and no bizarre behavior was noted.  The 
examiner indicated that no diagnostic tests were 
indicated, and that the veteran was capable of managing 
his affairs.  The diagnosis was PTSD, based on 
traumatic Vietnam War experiences; references to 
nightmares; flashbacks; irritable, confrontational 
behavior; intrusive thoughts; enhanced startle 
reactions; social withdrawal; and sexual disinterest.  
No Axis II, III, or IV diagnoses were offered, and the 
GAF score was 40.  

VA outpatient treatment records, dated from April to 
July 1998, show that the veteran appeared anxious and 
complained of elevated blood pressure, while noting 
that Ativan was helping him cope.  He was cautioned 
again about using Ativan sparingly.  The clinical 
assessment was PTSD and hypertension.  He was given 
Augmentin for an upper respiratory infection.  Entries 
in July 1998 show that he was upset because of dealing 
with VA about his compensation and because a storm had 
knocked out his electricity, and that he complained of 
Achilles tendonitis.  He was very angry about a recent 
VA hearing, vented much frustration with past and 
present experiences, and verbalized disliking people in 
general.  He complained of difficulty in falling and 
remaining asleep because of "dreams of death."  He 
requested anti-depressants for his nightmares.  

A videoconference hearing was held at the RO in 
September 1998 before the undersigned Member of the 
Board.  The veteran testified that he had nightmares 
and flashbacks of his Vietnam experiences; that the 
nightmares interfere with his sleep; that he withdraws 
from people; that he carries a gun all the time and 
walks around his yard at night; that he engages in 
target practice; that he mistakes shadows and trees 
rustling for "gooks," and is afraid he'll shoot 
something; that he has visual hallucinations; and that 
he is not working because he "[doesn't] take well to 
people at all."  The veteran further stated that he was 
last employed in 1992, when he was a truck driver; that 
he lost his commercial trucker's license because he had 
a lot of incidents with the law, including overloading, 
speeding, log book violations, defective equipment, 
rusty license plates, incorrect address on his trucking 
license, and an accident with another vehicle.  He 
further alleged that he did not have anything to do 
with people because they are incompetent, ignorant, 
cause problems and grief, and ask him questions like 
"How many babies did you kill?"  He testified that his 
hobbies included cleaning his weapons, watching 
television, and walking his dog; that he forgets what 
he's doing when he cooks; that he and his wife have had 
some serious separations and discussions about 
separating; that he gets angry quickly and has no sense 
of the future; that he is receiving SSA benefits for 
PTSD; that he is seeing VA medical personnel for 
treatment; that he was last hospitalized in 1995; that 
he takes Ativan, 4 mgs. daily; that he feels that he 
doesn't fit in; that he is verbally abusive to his wife 
over trivial things; that he avoids malls and other 
crowded areas; that he has trouble completing projects; 
that he lives in the city and has had trouble with the 
law over discharging firearms, as well as for violating 
a Court order that he stay away from his former wife's 
residence; and that he believes that all of these 
problems are due to his PTSD.  He further testified 
that he would not be able to sleep if he got rid of his 
guns and that he likes the smell of gun oil.  

The veteran's spouse testified that she and the veteran 
have a lot of regard for each other and want to be 
together; that they had been together for eight years; 
that they had their own little world with each other 
and their dog; that they had separated two or three 
times in eight years due to difficulties; that she is 
very uneasy over the firearms and worries that he may 
harm himself while she is working; that he has never 
physically abused her, although she doesn't push it; 
and that he continually tests her caring for him.  A 
transcript of the hearing is of record.  

II.  Analysis

Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991);  38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.  
The evaluation of service-connected mental disorders is 
based upon the resulting occupational and impairment 
under  38 C.F.R. Part 4,§ 4.125-4.130 (1998).  Where 
entitlement to service connection has already been 
established, and an increase in the disability rating 
is the issue, the present level of the disability is 
the primary concern.  Francisco v. Brown,  7 Vet. App. 
55 (1994).

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of 
the veteran's service-connected PTSD.  The Board has 
found nothing in the historical record which would lead 
to the conclusion that the most current evidence of 
record is not adequate for rating purposes.  Moreover, 
the case presents no evidentiary considerations which 
would warrant an exposition of remote clinical 
histories and findings pertaining to that disability.

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of 
the examination.  The rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required 
for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  This 
veteran has been granted service connection for PTSD, 
effective July 22, 1994, and has appealed for a rating in 
excess of the 50 percent evaluation assigned from that date. 

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, at 311.  The record shows that the RO has 
done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under 38 C.F.R. Part 4, § 4.132.  Under those criteria, a 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).

The medical evidence in this case shows that the 
veteran's ability to establish and maintain effective 
and favorable relationship with people is considerably 
impaired; however, the record shows that he is capable 
of being cheerful, pleasant and appropriate.  For 
example, a VA hospital summary dated in February and 
March 1995 shows that the veteran behaved appropriately 
and was well-liked by the staff, while a mental status 
examination during his April to June 1995 VA 
hospitalization shows that he was cheerful, pleasant, 
made good eye contact, and had an appropriate affect 
and euthymic mood.  VA outpatient treatment records 
dated from June 1994 through July 1998 repeatedly show 
that the veteran is stable and that his affect is 
appropriate.  Further, the record shows that he has had 
an eight-year relationship with the individual to whom 
he is now married, and that his hobbies, as described 
by the veteran, include exploring the Internet and 
talking to friends.  The record further shows that the 
veteran reports extensive occupational experience as a 
carpenter through 1994, an occupation which lends 
itself to self-employment.  While the veteran now 
asserts that he is unable to do carpentry work due to 
numbness in the hands, no such sensory impairment has 
ever been clinically substantiated.  Further, the 
medical evidence of record, apart from the SSA award of 
disability benefits, does not establish severe 
impairment in the ability to obtain and retain 
employment due solely to the veteran's service-
connected PTSD.  Moreover, the award of SSA benefits 
was itself based upon the presence of PTSD, major 
depression, and substance abuse.  While the veteran 
succeeded in having the diagnosis of substance abuse 
removed following the award of SSA benefits, the 
records show that the veteran's substance abuse 
continued at least through March 1995, when laboratory 
tests were positive for the presence of marijuana.  
Further, the SSA award of benefits was also based upon 
the presence of major depression.  However, the Board 
notes that the VA medical records covering the period 
from July 1994 through July 1998 are considerably more 
extensive than those utilized by the SSA, and that such 
records only occasionally reflect objective clinical 
findings, as opposed to subjective complaints, of 
depression.  Based upon the foregoing, the Board finds 
that an evaluation of 70 percent is not warranted under 
the criteria in effect prior to October 7, 1996.  

Neither does the evidence of record demonstrate that 
the veteran currently meets the criteria for a 100 
percent evaluation for PTSD.  The Board notes that the 
veteran's ability to control his affect and behavior 
toward others is demonstrably within his control, and 
that he has a history of relating well to hospital 
staff, physicians, psychologists and outpatient 
treatment personnel.  Further, he has referred to 
spending time talking to friends, to having a couple of 
veteran friends, and of having spoken at length of 
plans to attend Vietnam veteran's reunions in various 
places.  The reports of those contacts, as well as the 
veteran's coherence, goal-directed thought processes, 
and demeanor at his personal hearings have been such as 
to persuade the Board that the veteran does not now 
have totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
result in profound retreat from mature behavior, or 
that the claimant is demonstrably unable to obtain or 
retain employment.  To the contrary, the medical 
evidence of record, in particular the report of VA 
psychiatric examination conducted in April 1998, fails 
to disclose any evidence of totally incapacitating 
psychoneurotic symptoms, gross repudiation of reality, 
disturbed thought or behavioral processes associated 
with almost all daily activities; fantasy, confusion, 
panic, and explosions of aggressive energy,or a 
profound retreat from mature behavior, nor does it 
establish that the veteran is demonstrably unable to 
obtain or retain employment.  Accordingly, the Board 
finds no basis for a rating in excess of 50 percent 
under the criteria for rating PTSD in effect prior to 
October 7, 1996. 

Effective October 7, 1996 and subsequently, the 
criteria applicable to this claim are described in the 
General Rating Formula for Mental Disorders set out at  
38 C.F.R. Part 4, § 4.130 (1998).  That formula 
provides that occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships 
will be rated as 50 percent disabling.  Occupational 
and social impairment, with deficiencies in most areas, 
such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 
percent disabling.  Total occupational and social 
impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name will be rated as 100 percent disabling.  38 C.F.R. 
Part 4, §  4.130, Diagnostic Code 9411 (1998).

The medical evidence in this case shows that on VA 
hospitalization, psychiatric consultation and 
psychological testing from April to June 1995, the 
veteran was found to have PTSD, polysubstance 
dependence, in remission, and a personality disorder, 
not otherwise specified.  The Board notes that in the 
field of mental disorders, personality disorders which 
are characterized by developmental defects or 
pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, 
chronic psychoneurosis of long duration or other 
psychiatric symptomatology shown to have existed prior 
to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin. . . . 
Personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (1998).

The report of VA psychiatric examination conducted in 
April 1998 shows that the veteran's speech was 
coherent, and there was no evidence of illogical, 
obscure or irrelevant speech on VA psychiatric 
examinations in February 1997, in April 1998, or during 
any of the veteran's three personal hearings.  Further, 
his thoughts were organized and goal-directed on the VA 
psychiatric examination conducted in April 1998 and 
during each of his three personal hearings.  In 
addition, there was no evidence of spatial 
disorientation or of a thought disorder on VA 
psychiatric examinations in February 1997 and in April 
1998, and there were no delusions or hallucinations.  
Further, there was no neglect of personal appearance or 
hygiene noted on either of the veteran's most recent VA 
psychiatric examinations, none was apparent on his 
videoconference hearing before the undersigned Member 
of the Board in September 1998, and the decision of the 
Administrative Law Judge, SSA, shows that the veteran 
stated that he was able to take care of his own 
personal grooming.  

To the same point, there is no clinical evidence of 
panic attacks in the medical record, and such 
depression as was noted by the SSA was shown prior to 
February 1996.  The current medical evidence of record 
reflects no subsequent findings or diagnosis of 
depression in the veteran on VA psychiatric examination 
in February 1997, on VA psychological testing in 
December 1997, on VA psychiatric examination in April 
1998, or on VA outpatient treatment.  The only 
reference to depression within the past several years 
appears in a July 1998 treatment note showing that the 
veteran complained of anxiety, anger, and depression, 
unconfirmed by clinical observation.  

As to impaired impulse control, such as unprovoked 
irritability with periods of violence, while the record 
shows that the veteran is irritable on occasion, there 
is no indication that he becomes violent on those 
occasions.  The veteran and his spouse have testified 
that he is verbally abusive to her, but refrains from 
physical abuse.  The veteran has testified at his March 
1998 hearing that the traffic accident and altercation 
described on VA psychiatric examination in April 1998 
was the result of his being attacked by the other 
driver, and that he has not gotten violent with anyone 
lately.  The Board further notes that the veteran has 
indicated that he was fired from his job as a long-haul 
trucker and his commercial trucking license revoked due 
to a series of incidents with the law, including 
speeding, log book violations, overloading on multiple 
occasions, defective equipment, rusty license plates, 
an incorrect address on his trucking license, and an 
accident with another vehicle.  The Board notes that 
none of these incidents have anything to do with PTSD, 
and that PTSD is not shown to have any relationship to 
his loss of his trucking license or his job. 

As to claimed deficiencies in school and family 
relations, the record shows that following service 
separation the veteran pursued a correspondence course, 
obtained a high school diploma, and completed one 
semester of college; that his progress in each course 
was evaluated by VA as satisfactory; and that he has 
made no effort to obtain vocational rehabilitation 
training.  The veteran has had an eight-year 
relationship with his spouse, and she has testified 
that she and the veteran have a lot of regard for each 
other and want to be together; that they enjoy their 
dog and each other's company; that their lives are 
simple and calm; and that they have their own little 
world with each other and their dog.  Further, the 
veteran has described his hobbies as cleaning his guns, 
watching television, shoveling snow, exploring the 
Internet, and talking to friends.  While the medical 
evidence obtained from the SSA asserts that the veteran 
is completely unable to function outside his premises, 
the record shows that the veteran meets his 
appointments and obtains his medication refills on a 
regular basis, and that he reported going to the store 
in the early morning hours.  Further, the Board notes 
that the veteran was functioning outside his premises 
when he was recently involved in an accident with a 
borrowed truck, and on another occasion nearly hit a 
lady pulling out in front of him, as recounted on the 
April 1998 VA psychiatric examination.  

Further, there is no evidence of gross impairment in 
thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory 
loss for names of close relatives, his own occupation, 
or his own name.  To the contrary, the veteran has 
never been found to be other than well-oriented, the 
medical record does not document grossly inappropriate 
behavior, and there is no evidence that the veteran is 
unable to perform the activities of daily living.  
Rather, his spouse has reported that he does pick 
himself up and do things around the house, while he 
acknowledges working around the house, shoveling snow, 
walking the dog, and folding his socks, towels and 
clothes.  The report of VA psychiatric examination 
conducted in April 1998 shows that his memory, 
concentration and recall were intact.  

The Board further notes that while the veteran 
testified in July 1995 that he no longer keeps guns in 
his house, he subsequently testified in September 1998 
that he carries a loaded gun "all the time."  Although 
expressing fear that he may shoot or otherwise harm 
someone, he continues to keep multiple weapons in his 
household, alleging that he can't sleep without them.  
Even though his DD Form 214 shows that he left school 
after the 9th grade, he stated on VA psychiatric 
examination in February 1997 that he completed high 
school before enlisting in the Army.  Despite the fact 
that he claims that the smell of gun cleaning solvent 
gives him flashbacks, he lists cleaning his guns as a 
hobby.  While he alleges several suicide attempts, none 
are documented in the medical record.  He has 
alternately alleged that he last worked in 1992 as a 
truck driver, and in 1994 as a carpenter.  The Board 
finds that the veteran is not a reliable historian nor 
a credible witness as to the existence or severity of 
manifestations of his PTSD. 

The Board has also considered the reports of VA 
psychological testing in December 1997 and the report 
of VA psychiatric examination in April 1998.  While the 
report of VA psychological testing asserts that the 
veteran's GAF score is now 40, no finding or other 
evidence sufficient to support that evaluation is 
provided.  Further, the psychologic examiner reports no 
Axis II diagnosis, although his previous psychological 
evaluation of the veteran in June 1995 showed that the 
veteran's scores reflected low ego strength and lack of 
insight into his motivation and behavior; symptoms of 
avoidance and intrusion, serious adjustment problems, 
and severe depression; passive-aggressive and avoidant 
personality disorders; and true substance dependence; 
while the diagnoses on hospital discharge in June 1995 
included symptoms of PTSD and personality disorder, not 
otherwise specified.  As noted above, personality 
disorders are characterized by developmental defects or 
pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior.  
The Board notes that the examining psychologist 
professes to no longer find the symptoms of personality 
disorder previously described, despite the fact that 
such would account for many of the veteran's long-term 
maladaptive behaviors.  

The Board further notes that the report of VA 
psychiatric examination, conducted in April 1998, also 
offers a GAF score of 40, although the clinical 
findings on mental status examination do not reflect an 
increase in the severity of his symptoms.  Rather, the 
findings show that his speech is coherent; that his 
thoughts are organized and goal-directed, without 
delusions or hallucinations; that no bizarre behavior 
was noted; and that his memory, concentration and 
recall were intact.  In fact, the only difference 
between the February 1997 examination and the April 
1998 examination is that the examiner reported that the 
veteran currently claimed, without clinical 
substantiation, that his symptoms had become worse 
since the previous examination, and the examiner 
reviewed the transcript of the March 1998 hearing, at 
which the veteran made the same unsupported allegation.  
While all evidence is taken into consideration, the 
Board has the duty to assess the credibility and weight 
to be given the evidence.  Gilbert v. Derwinski,  1 
Vet. App. 49 (1991);  Wood v. Derwinski,  1 Vet. 
App. 190 (1991).  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
a rating in excess of 50 percent for PTSD under the 
criteria in effect prior to or on October 7, 1996.  
Accordingly, the claim is denied. 

In reaching its determination, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran has not asserted that the schedular ratings 
are inadequate or that he is unemployable due to 
service-connected disability.  Further, the record in 
this case presents no evidence or argument to 
reasonably indicate that the provisions of  38 C.F.R. 
Part 4, § 4.16(b) or  3.321(b)(1) (1998) are 
potentially applicable, and the Board has found that 
the veteran does not meet the schedular criteria for a 
100 percent disability rating.  The Administrative Law 
Judge opinion does not itself constitute medical 
evidence, and none of the medical evidence cited in 
that opinion states that the veteran is unemployable 
solely due to PTSD.  Further, none of the VA reports of 
examination, hospital summaries, psychological studies, 
or outpatient treatment records reflect a medical 
finding or opinion that the veteran is unemployable due 
to his service-connected PTSD, his sole service-
connected disability.  There is no competent medical 
evidence in the record stating that the veteran is 
unemployable due to service-connected disability, or 
that vocational rehabilitation is infeasible, and the 
veteran has not testified that he is unable to obtain 
employment solely due to his service-connected PTSD.  
Nor is there evidence of circumstances which the 
appropriate officials might find so "exceptional or 
unusual" as to warrant an extraschedular rating.  
Shipwash v. Brown,  8 Vet. App.  218, 227 (1995).  
Accordingly, the Board will not address the issues of 
benefit entitlement under the provisions of  38 C.F.R. 
Part 4, §§ 4.16(b) or 3.321(b)(1) (1998).  


ORDER

A rating in excess of 50 percent for PTSD is denied.



_________________________________
F.   JUDGE   FLOWERS
Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under  38 U.S.C.A. § 7266 
(West 1991 &  Supp. 1998), a decision of the Board of 
Veterans' Appeals granting less than the complete 
benefit, or benefits, sought on appeal is appealable to 
the United States Court of Veterans Appeals within 120 
days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was 
filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review 
Act, Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 
(1988).  The date which appears on the face of this 
decision constitutes the date of mailing and the copy 
of this decision which you have received is your notice 
of the action taken on your appeal by the Board of 
Veterans' Appeals.

